Mr. Justice Morris
delivered the opinion of the Court:
1. Upon the record of this case that was before us at the time of the argument, it did not appear that the defendants, here the appellants, were vested with the record title to the land in controversy. On the contrary, it did appear affirmatively from the record, as it then stood, that the defendants did not then have the full and complete legal title in them, if indeed they had any title at all. Apart from the apparent chasm between Samuel Norment and Clarence F. Norment, it is plain that there was outstanding, so far as the record in the case showed, a legal title-in one George W. Jackson to an undivided interest in the property in dispute. Nor can a certificate of title, offered on behalf of the defendants and objected to on behalf of the complainant, which purported to have been made by a title company in this city, and to allege that there was a good fee-simple title in Clarence F. Norment, be accepted as the equivalent of proof of such title.
Now, however, after notification by the court to the counsel on both sides calling their attention to this defect in the proceedings, there has been filed a copy of a deed from George W. Jackson to Clarence F. Norment executed in 1897; and there has been filed *148also a stipulation or agreement between the parties by tbeir re^ spective counsel to the effect that the defendants in the cause were in fact vested with the full and complete legal title to the land in controversy. The objection, therefore, to the sufficiency of the proceedings for the apparent absence of proper parties, may now be assumed to have disappeared; and it would, perhaps, have been unnecessary to mention it here, were it not for the fact that counsel on both sides seem to have proceeded upon the erroneous assumption that a mere claim of title by some one is-sufficient to sustain a bill under § 111 of the Code.
The proceeding authorized by this section of the Code is not merely a proceeding to quiet title as against a particular claimant; but it is practically an equitable action of ejectment to establish the right and title of the complainant as against all the world. The purpose of it is to procure and place among the land records of the District of Columbia a decree declaring a perfect title to have become vested in the complainant by adverse possession, as though the complainant had been the first grantee from the State. Ordinarily those who are interested adversely to the complainant in such a proceeding are the holders or owners of what is called the record title; and it is absolutely necessary that those holders or owners should in some way be made parties to the suit. Otherwise, the suit would be of no avail as against them. It will not suffice to select some special claimant, who may or may not claim the whole title, and proceed exclusively against him. The proceedings should show affirmatively that all persons claiming or entitled to claim the record title are made parties. The Code says that “in such action it shall not be necessary to make any person a party defendant, except such persons as may appear to have a claim or title adverse to that of the plaintiff.” But this is as much as to say that all persons who appear to have a claim or title adverse to that of the complainant must be made parties defendant; and such would be the general requirement of equity and justice in any event.
The bill of complaint here alleged that the complainant’s title by adverse possession did not appear of record; and that, according to the record, that is, the land records of the District of *149Columbia, certain irregularities and defects, consisting of a deed! in fee from Clarence F. Norment to the defendant Johnson and a subsequent deed from Johnson to the other defendants, did appear of record and constituted a cloud upon the complainant’s; title, which should be removed. This is all the allegation of ownership of the record title which appears in the bill of complaint ; and yet the principal prayer of the bill is that the complainant’s title should be “declared to be complete and perfect,”’ and only secondarily that the defendants should be enjoined! from setting up title. It might be greatly questioned whether the allegation was sufficient to sustain the prayer of the bill.
ISior does the answer of the defendants, which is erroneously assumed to admit that the whole record title is in the defendants, greatly aid the complainant in this regard. The admission of the answer is “that the property was conveyed as alleged to the-defendant Edward 13. Johnson by Clarence F. Norment and wife and by the said Jolinson encumbered as alleged; but more; than a year before said conveyance the Washington Title Insurance Company guaranteed the title of said land to be good in* said Clarence F. Norment.” But, although an inference to that, effect might be drawn from that statement, the statement is not-the equivalent of an admission that the • whole record title-was in Clarence F. Norment, and through him in the defendants-
In the course of the proceedings, the defendants to- some extent supplied the defects in the complainant’s case, against the-objection, however, of the complainant, by proof that the greater-part of the record title was vested in them. But the proof was-not complete. An undivided interest appeared to be outstanding in one George W. Jackson, bimself a witness in the case for the defendants, which did not appear, as the record before ns stood at the time of the argument, to have been acquired by Norment, or-to have become vested in the defendants.
For these defects in the proceedings and evident want of' proper parties, as the record then stood, we would have been' compelled to reverse, or at least greatly to modify, the decree appealed from. But, as already stated, assuming that the defects; might possibly he remedied and the cause thereupon decided! *150upon its merits, the court notified counsel of the defects as they appeared to it, and counsel have supplied the omissions. And now there has been filed a copy of a deed from George W. Jackson to Clarence E. Norment executed in 1897; and also a stipulation by the parties through their counsel to the effect that the whole record title had in fact become vested in the defendants. This stipulation may be assumed to have removed the difficulty as to defect of parties and defect of allegation in the bill of complaint. It is unnecessary, therefore, to notice the supplemental brief of the complainant with reference to the question of proper parties, further than to say that the authorities cited in it are not applicable to a case like the present.
2. The important question in this case is substantially a question merely of fact, whether the complainant has established by sufficient proof that she has been in adverse possession of the property in controversy for a period of twenty years or upwards before the institution of this suit. And we think that the proof is sufficient to establish her title.
The complainant is an ignorant colored woman, so ignorant, indeed, that she does not seem to appreciate even now that she has taken possession of any more property than she was entitled to do under the will of Elizabeth Butler. Under that will she was entitled to 8 acres; she is in possession or claims to be in possession of 11 acres; and yet she protests that she does not want more than she was entitled to have under the will, but she claims that she was entitled under the will to all the property which she claims now, notwithstanding repeated surveys to the contrary. But, as she specifically claims the property in controversy as her own, and as she has exercised unequivocal acts of ownership over it adverse to all the world for twenty years and upwards, her mistake cannot be held to operate against her acquisition of title by adverse possession. It may be that a title by adverse possession is founded as frequently upon honest mistake as upon deliberate tort. Certainly it is well-established law that, if a man goes upon the land of another, whether he does so by honest mistake upon the supposition that it is his own, or with the deliberate purpose of appropriating to himself that which is *151the property of another, and occupies it exclusively and adversely to all the world for a period of twenty years or upwards, he may by such adverse occupation acquire a complete title in himself. This is elementary doctrine in the law of adverse possession; and most assuredly greater consideration is due to a title by adverse possession based upon an honest mistake than to one based upon deliberate and wilful wrong.
No inclosure is shown in this case of the tract in question, or of any part of it, by the complainant. The acts of ownership claimed to have been exercised are those of periodical cultivation from year to year. But it is well-settled law that, while inclosure is the most tangible evidence of adverse occupation, yet cultivation is the equivalent of inclosure for this purpose. Maxwell Land Grant Co. v. Dawson, 151 U. S. 603, 38 L. ed. 284, 14 Sup. Ct. Rep. 458; 3 Washb. Real Prop. p. 137. In our opinion the testimony contained in the record is sufficient to show that, from the time at which she obtained her deed from Ray in 1877 —and it is unnecessary to go back of that date — the complainant continuously cultivated from year to year the tract in controversy, mainly each year in part, and not the whole in any one .year, but sufficiently to give notice to any and all claimants that she was in the actual occupation of the premises. It would serve nt good purpose for this case or for any other to examine the testimony in detail to show the foundation of our opinion. As we have said, the question is one of fact, and not a question of law; and we think that the fact of adverse occupation by the complainant has been sufficiently shown.
Part of the tract in controversy, however, is composed of woodland, which was never sought to be either cultivated or inclosed by the complainant; and to this part of the tract the complainant seeks to enforce her title by adverse possession on the ground that she occasionally drove her cows into it, and that she occasionally carried off a fallen tree to bum as firewood. But we cannot regard such casual acts as these as evidence of adverse occupation sufficient to put the record owner of the title or the world in general upon notice that their land was being claimed or used adversely to them. That there are cases in which it has been held *152that the pasturing of cattle or the cutting of wood for fuel constitutes such an act of ownership as to uphold a title by adverse possession, if continued for a sufficiently long time, may well be admitted. But such cases would have little or no application to tracts of pine wood in the neighborhood of the city of Washington. The owner or owners of such tracts cannot reasonably be said to be put upon notice of an adverse occupation of the land by the fact that the cows of neighboring residents are permitted to range through them, or have even been deliberately driven into them, and that occasionally a fallen tree has been taken away by neighbors for fuel. To make the vesting or devesting of titles to land depend upon such casual acts of occupation or trespass as these would tend to destroy the security of all titles to land. The acts proved are at best only casual or desultory acts, and they are wanting in the characteristic of continuity requisite to create a title by adverse possession.
Our conclusion is that, while the testimony on behalf of the complainant, which has not been overcome by. that on behalf of the defendants, is sufficient to show the acquisition of a title by her by adverse possession to so much of the land as she cultivated, it is not sufficient to show the acquisition of any such title by her to the part of the land which consisted of woodland, and which seems to have been separated from the cultivated or cultivable part by the remnant of some rifle pits used as such during the Civil War. Her occupation, being wholly without color of title of any kind, cannot be construed to extend beyond the limits within which she has exercised visible acts of ownership and possession. So far as the decree of the court below has sought to vest her with title to the woodland as well as to the cultivated field, we must regard it as erroneous. Before any decree can properly be entered, the extent of her cultivation and occupation of the land should be definitely and accurately ascertained, either by a reference to thé auditor of the court, or by the appointment of commissioners to set off the land, or in some other way. When this has been ascertained, the land so determined, and no more, should be confirmed to her.
For the reasons assigned, the decree appealed from must be-*153reversed, each party to pay one-half of the costs of this appeal; that is, the complainant- is to pay one half and the defendants one half.
The cause will he remanded to the Supreme Court of the District of Columbia, with directions to vacate its decree, and for further proceedings therein in accordance with this opinion, and not inconsistent with law; and it is so ordered. Reversed.
An appeal to' the Supreme Court of the United States was prayed and allowed February 4, 1904.